IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                 PERCY LEE PALMER v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Rutherford County
                              No. F-57466    Don R. Ash, Judge



                    No. M2006-01673-CCA-R3-PC - Filed January 31, 2007



The Appellant, Percy Lee Palmer, appeals the trial court's dismissal of his petition for post-
conviction relief. Appellant concedes on appeal that the trial court's judgment is correct.
Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20, Rules of the Court of
Criminal Appeals.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JERRY L. SMITH , J., and
ROBERT W. WEDEMEYER , J., joined.

John H. Baker, III, for the appellant, Percy Lee Palmer.

Robert E. Cooper, Jr., Attorney General & Reporter; Rachel E. Willis, Assistant Attorney General,
for the appellee, State of Tennessee.


                                   MEMORANDUM OPINION

        The Appellant timely filed a petition for post-conviction relief challenging the validity of his
guilty pleas to three counts of first degree murder. The trial court appointed counsel, who
subsequently filed an amended petition. At the hearing on the petition, the Appellant, against the
advice of counsel, declined to testify or present any proof. Finding that Appellant failed to prove the
allegations by clear and convincing evidence, see Tenn. Code Ann. § 40-30-110(f), the trial court
dismissed the petition.

        In his brief on appeal, the Appellant acknowledges that the trial court's dismissal of his
petition is supported by the record and the law. The Appellant states that he appeals the dismissal


                                                   1
so that the issues raised in the petition may be preserved for subsequent federal habeas corpus or
other collateral review. In response to the Appellant's brief, the State filed a motion to dismiss.
According to the State, the appeal should be dismissed because the Appellant seeks no relief from
this Court.

         The Court has reviewed the record on appeal. In lieu of granting the State's motion to
dismiss, and in light of the Appellant's concessions on appeal, the Court hereby affirms the judgment
of the trial court in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                      ____________________________________
                                      THOMAS T. WOODALL, JUDGE




                                                 2